Exhibit 10.11

 

 

 

 

 

OPERATING TRANSITION SERVICES AGREEMENT

 

 

By and Between:

KINGFISHER MIDSTREAM, LLC,

as the “Owner”

and

ASSET RISK MANAGEMENT, LLC,

as the “Operator”

February 9, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1 DEFINITIONS      4   1.1  

Defined Terms

     4   1.2  

Certain Additional Defined Terms

     8   1.3  

Rules of Interpretation

     8   ARTICLE 2 TERMINATION OF OPERATING AGREEMENT; APPOINTMENT AND TERM     
9   2.1  

Operating Agreement

     9   2.2  

Appointment

     9   2.3  

Term

     10   2.4  

Termination

     10   2.5  

Effect of Termination

     10   2.6  

Owner Obligations

     11   2.7  

Survival

     11   ARTICLE 3 DUTIES OF THE OPERATOR      11   3.1  

Independent Contractor

     11   3.2  

Subcontracting

     11   3.3  

Services

     11   3.4  

Limitation of Authority of Operator and Approval by Owner

     13   3.5  

Owner Responsibilities

     14   ARTICLE 4 BUDGET      15   4.1  

Budget

     15   4.2  

Preparation and Approval of Budget Amendments

     15   4.3  

Authority for Extra Budget Expenditures

     15   4.4  

Funding of the Management Account

     15   4.5  

Emergencies

     15   ARTICLE 5 ACCOUNTING AND REPORTING      16   5.1  

Maintenance of Accounts

     16   5.2  

Banking

     16   5.3  

Owner Funds

     17   5.4  

Audits

     17   5.5  

Government Reports

     18   5.6  

Periodic Reports and Statements

     18   ARTICLE 6 COMPENSATION      18   6.1  

Management Fee

     18   6.2  

Reimbursement of Expenses

     18   6.3  

Adjustments to Fees and Expenses

     18   6.4  

Payment

     18   ARTICLE 7 FORCE MAJEURE      19  

 

ii



--------------------------------------------------------------------------------

7.1  

Nonperformance

     19   7.2  

Duty to Mitigate

     19   ARTICLE 8 RELEASE AND INDEMNIFICATION      19   8.1  

Release and Indemnification by Owner

     19   8.2  

Indemnification by Operator

     20   8.3  

No Double Recovery

     20   8.4  

DISCLAIMER OF LIABILITY

     20   8.5  

Indemnification Procedures

     21   8.6  

Sole Remedy

     22   ARTICLE 9 CONFIDENTIAL INFORMATION; INSURANCE      22   9.1  

Confidential Information.

     22   9.2  

Insurance

     23   ARTICLE 10 MISCELLANEOUS      23   10.1  

Entire Agreement

     23   10.2  

Amendment

     23   10.3  

Waiver

     23   10.4  

Assignability

     23   10.5  

Parties in Interest

     24   10.6  

Binding Effect

     24   10.7  

Section Headings

     24   10.8  

Notices

     24   10.9  

Severability

     24   10.10  

Governing Law

     24   10.11  

Consent to Jurisdiction

     25   10.12  

WAIVER OF RIGHT TO JURY TRIAL

     25   10.13  

Further Assurances

     25   10.14  

Counterparts

     25   10.15  

Exhibits

     26   10.16  

Timing

     26   10.17  

Miscellaneous

     26   EXHIBIT A  

BUDGET

   EXHIBIT B  

INSURANCE

  

* * * * *

 

iii



--------------------------------------------------------------------------------

OPERATING TRANSITION SERVICES AGREEMENT

THIS OPERATING TRANSITION SERVICES AGREEMENT (as the same may be amended,
restated, or otherwise modified, this “Agreement”) is made and entered into as
of the 9th day of February, 2018 (the “Effective Date”), by and between
Kingfisher Midstream, LLC, a Delaware limited liability company (the “Owner”),
and Asset Risk Management, LLC, a Delaware limited liability company (the
“Operator”). The Owner and the Operator are referred to herein individually as a
“Party” and collectively as the “Parties”.

RECITALS

A. The Owner is in the business of owning certain gas gathering and processing
systems and crude oil gathering facilities in Kingfisher County, Oklahoma
(collectively, the “Systems”), as such Systems may be acquired, constructed,
expanded or modified from time to time by, or on the behalf of, the Owner.

B. The Parties are parties to that certain Second Amended and Restated Operating
and Construction Management Agreement by and between the Operator and the Owner,
dated August 4, 2017 (the “Operating Agreement”).

C. KFM Holdco, LLC, a Delaware limited liability company and parent of the Owner
(“KFM Holdco”), entered into that certain Contribution Agreement, by and among
Silver Run Acquisition Corporation II (“Silver Run”) and the other parties
thereto, dated August 14, 2017 (the “Contribution Agreement”), pursuant to which
KFM Holdco contributed all of its equity interests in the Owner to SRII Opco,
LP, a Delaware limited partnership (the “Partnership”), on the Effective Date
(the “Closing”).

D. As contemplated by the Contribution Agreement, the Parties desire to
(i) terminate the Operating Agreement and (ii) engage the Operator to provide
transitional services to design, construct, expand, modify, manage, operate and
maintain the Systems, in each case, pursuant to the terms and conditions of this
Agreement.

AGREEMENT

NOW, THEREFORE, for in consideration of the foregoing, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following capitalized terms
have the meanings set forth below:

“Affiliate” means with respect to a Person, any Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person or such Person’s members or shareholders. For purposes of this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such
individual or entity, whether through the ownership of voting securities, by
contract or otherwise.

 

4



--------------------------------------------------------------------------------

“Applicable Law” means any applicable statute, law, principle of common law,
rule, regulation, judgment, order, ordinance, requirement, code, writ,
injunction, or decree of any Governmental Authority, including the Occupational
Safety and Health Administration, the Environmental Protection Agency, the U.S.
Federal Energy Regulatory Commission, the U.S. Department of Transportation and
the Department of Homeland Security.

“Bankrupt” means, with respect to any Person, (a) the filing by such Person of a
voluntary petition seeking liquidation, reorganization, arrangement or
readjustment, in any form, of its debts under the U.S. Bankruptcy Code (or
corresponding provisions of future Laws) or any other insolvency Law, or a
Person’s filing an answer consenting to or acquiescing in any such petition,
(b) the making by such Person of any assignment for the benefit of its creditors
or the admission by a Person of its inability to pay its debts as they mature or
(c) the expiration of sixty (60) days after the filing of an involuntary
petition under the U.S. Bankruptcy Code (or corresponding provisions of future
Laws) seeking an application for the appointment of a receiver for the assets of
such Person, or an involuntary petition seeking liquidation, reorganization,
arrangement or readjustment of its debts under any other insolvency Law, unless
the same shall have been vacated, set aside or stayed within such sixty (60) day
period.

“Business” means engaging, directly or indirectly, in the acquisition, Design,
Construction, Procurement, Management, ownership, operation, upkeep, repair
and/or maintenance of the Systems.

“Business Day” means any day, other than a Saturday or Sunday, that commercial
banks in Houston, Texas are open for business.

“Change in Control” means with respect to the Owner, a sale, merger,
consolidation, or recapitalization as a result of which the holders of Owner’s
issued and outstanding voting securities following the Closing cease to own or
Control, directly or indirectly, at least a majority of Owner’s issued and
outstanding voting securities immediately after such transaction.

“Claims” means any and all demands, claims, judgments, obligations, liabilities,
liens, causes of action, lawsuits, arbitrations, mediations, investigations or
proceedings (whether at law or in equity).

“Construction” and its derivatives mean, with respect to the Systems, all
activities relating to the installation, construction and commissioning thereof.

“Contract” means a written or oral legally binding contract, agreement,
commitment, obligation, lease, license or other arrangement, understanding or
undertaking.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.

 

5



--------------------------------------------------------------------------------

“Design” and its derivatives mean, with respect to the Systems, all activities
relating to the engineering and design thereof.

“Force Majeure” means, with respect to the Party claiming Force Majeure under
this Agreement, any natural phenomena that such Party could not reasonably
control, or prevent or any human event or a combination of human events that
such Party could not reasonably control or prevent, which phenomena or events
prevent such Party from performing its obligations under this Agreement. Force
Majeure events shall include the following: (a) a failure of performance of any
Third Party, (b) acts of a public enemy, war or threat of war (declared or
undeclared) occurring in or involving the United States, revolution, riot,
rebellion, insurrection, military or usurped power, state of siege, declaration
of a state of emergency or martial law (or any of the events or circumstances
that will or may result in the declaration of a state of emergency or martial
law), civil commotion, act of terrorism, vandalism or sabotage (in each case
occurring in or involving the United States), embargo or blockade, declaration
of public calamity (or any of the events or circumstances that will or may
result in the declaration of public calamity); (c) politically motivated or
otherwise widespread strikes, suspensions, interruptions, work slow-downs or
other labor disruptions; (d) explosions, chemical or radioactive contamination
or ionizing radiation; (e) air crashes, objects falling from aircraft not
otherwise attached to a parachute, pressure waves caused by aircraft or aerial
devices traveling at supersonic speed; or (f) epidemics, meteorites, fire,
lightning, earthquake, cyclone, hurricane, flood, or other unusual or extreme
adverse weather or environmental condition or action of the elements. A Party’s
inability economically to perform its obligations hereunder does not constitute
an event of Force Majeure.

“GAAP” means U.S. Generally Accepted Accounting Principles as consistently
applied.

“Governmental Authority” means any federal, state, county, parish, municipal or
other governmental subdivision, or any court or any governmental department,
commission, board, bureau, agency or other instrumentality of any federal,
state, county, municipal or other governmental subdivision within the United
States of America with authority over the Parties and subject matter in
question.

“Lien” means, with respect to any property or asset, any mortgage, deed of
trust, lien, pledge, charge, claim, security interest, restrictive covenant or
easement or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under Applicable Law, as well as the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such property or asset.

“Losses” means any and all losses, damages, costs, expenses, liabilities, fines,
penalties or judgments of whatever kind or character incurred by a Person or
Party with respect to a Claim, including reasonable attorneys’ fees, court costs
and other reasonable costs and expenses of litigation as such may be awarded by
a court.

“Manage” or “Management” and their respective derivatives mean, with respect to
the Systems, (a) the management and administration of the Design, Procurement
and Construction of the Systems including any additions, modifications and
expansions thereto and (b) the operation, management and contract administration
for the operation, upkeep, repair and maintenance of the Systems and any
subsequent Design, Procurement and Construction of additions, modifications and
extensions of the Systems as may be authorized by the Owner.

 

6



--------------------------------------------------------------------------------

“Monthly Funding Amount” means, with respect to a calendar month, an amount
equal to (a) the Monthly Estimate for such calendar month, plus (b) a reasonable
contingency amount, which shall not exceed 5% of the Monthly Estimate for such
calendar month, less (c) the amounts (if any) by which any prior calendar
month’s Monthly Estimate or Shortfall Estimate exceeded the actual expenditures
paid in the calendar month to which such prior Monthly Estimate or Shortfall
Estimate relates and which excess has not been applied pursuant to this clause
(c) to reduce a subsequent calendar month’s Monthly Funding Amount.

“Overrun” means, with respect to any calendar month, the excess, if any, of such
calendar month’s actual expenditures over such calendar month’s budgeted
expenditures as set forth in the then approved Budget (including any approved
Budget Amendment).

“Person” means any individual, firm, corporation, trust, partnership, limited
liability company, association, joint venture, other business enterprise or
Governmental Authority.

“Prime Rate” means the rate of interest published or announced from time to time
as the U.S. “prime rate” in the “Money Rates” section of The Wall Street
Journal.

“Procurement” and its derivatives mean all activities relating to the
procurement and handling of all services, materials, equipment and construction
equipment necessary for any Design and Construction of the Systems.

“Services” means all the services to be performed by the Operator regarding the
acquisition, Design, Construction, Procurement, Management and/or administrative
support of the Systems subject to the terms and conditions set forth in this
Agreement; provided, however, that “Services” shall not include and the Operator
shall have no obligation to provide (a) any Discontinued Service from and after
the Service Termination Date for such Discontinued Service or (b) the activities
set forth in Section 3.5.

“Standard of Care” means that, in its performance of the Services, the Operator
acts in a good and workmanlike manner, in accordance with: (a) reasonable,
customary and prudent practices in the oil and gas industry for performing
services similar in scope and nature to the Services; and (b) all Applicable
Laws; provided, in no event shall the Operator be obligated to comply with the
foregoing if such compliance would result in a breach by the Operator of
Applicable Law.

“Subcontract” means any approved Contract for the supply of goods, work,
materials or equipment in connection with rendering the Services provided
hereunder entered into between the Operator and any Subcontractor.

“Subcontractor” means any Third Party Person party to a Subcontract with the
Operator.

“Third Party” means any Person that is not a Party.

 

7



--------------------------------------------------------------------------------

1.2 Certain Additional Defined Terms. In addition to such terms as are defined
in Section 1.1, the following terms are used in this Agreement as defined in the
sections or other subdivisions of this Agreement or elsewhere as referenced
opposite such terms below:

 

Defined Term

   Reference “Agreement”    Preamble “Audit Period”    Section 5.4(b) “Budget
Amendment”    Section 4.2 “Claim Notice”    Section 8.5(a) “Closing”    Recitals
“Confidential Information”    Section 9.1(a) “Contribution Agreement”   
Recitals “Discontinued Service”    Section 3.3 “Effective Date”    Preamble
“Emergency Expenditures”    Section 4.5 “Emergency”    Section 4.5 “Indemnified
Party”    Section 8.5 “Indemnifying Party”    Section 8.5 “KFM Holdco”   
Recitals “Land Rights”    Section 3.3(c) “Management Account”    Section 5.2
“Management Fee”    Section 6.1 “Monthly Estimate”    Section 4.4(a) “Operating
Agreement”    Recitals “Operator Indemnitees”    Section 8.1(a) “Operator”   
Preamble “Owner Indemnitees”    Section 8.2 “Owner”    Preamble “Parties”   
Preamble “Partnership”    Recitals “Party”    Recitals “Service Termination
Date”    Section 3.3 “Shortfall Estimate”    Section 4.4(b) “Silver Run”   
Recitals “Systems”    Recitals “Term”    Section 2.3 “Third-Party Claim”   
Section 8.5(b)

1.3 Rules of Interpretation. All references to any agreement or document shall
be construed as of the particular time that such agreement or document may then
have been executed, amended, varied, supplemented or modified. Terms defined in
this Agreement shall have the meanings given therein when used elsewhere in this
Agreement. References in the singular shall include the plural, and references
to the masculine shall include the feminine, and vice versa. All references
herein to any Applicable Law shall be deemed to refer to such Applicable Law as
it may be amended, supplemented or modified from time to time. Words denoting
natural persons shall include partnerships, firms, companies, corporations,
joint

 

8



--------------------------------------------------------------------------------

ventures, trusts, associations, organizations or other entities. References to a
particular article, section, subsection, paragraph, subparagraph or exhibit, if
any, shall be a reference to such article, section, subsection, paragraph,
subparagraph or exhibit in and to this Agreement. The words “include” and
“including” shall include the phrase “but not limited to.” All exhibits are
fully incorporated and made part of this Agreement. The exhibits shall be read
in conjunction with the provisions of the body of this Agreement, and the
exhibits and the body of this Agreement shall be interpreted to give effect to
the intent of the Parties as evidenced by their terms when taken as a whole,
provided, however, that in the event of an express and irreconcilable conflict
between the terms of an exhibit and the provisions of the body of this
Agreement, the provisions of the body of this Agreement shall control.
Capitalized terms appearing in an exhibit shall have the meanings set forth in
Section 1.1 or 1.2, unless the context requires otherwise.

ARTICLE 2

TERMINATION OF OPERATING AGREEMENT;

APPOINTMENT AND TERM

2.1 Operating Agreement. Effective as of the Closing, the Operating Agreement is
hereby terminated and of no further force and effect except for those provisions
which expressly survive the termination of the Operating Agreement as set forth
therein; provided, that, notwithstanding the foregoing, from and after the
Closing the Owner shall have no liability or obligation with respect to the
Operating Agreement other than with respect to:

(a) the reimbursement of expenses payable by the Operator to any Third Party for
services performed by such Third Party prior to the Closing to the extent that
any such expenses were included as Current Liabilities (as defined in the
Contribution Agreement) and taken into account in the calculation of Net Working
Capital (as defined in the Contribution Agreement); and

(b) rights of the Operator under the Operating Agreement for indemnification
relating to Losses (as defined in the Operating Agreement) or Claims (as defined
in the Operating Agreement) asserted by a Third Party with respect to the period
prior to the Closing (other than claims with respect to the reimbursement of
expenses, which are addressed in clause (a) above), provided that the Owner
shall not have any liability to the Operator under this clause (b) until the
aggregate amount of Losses for which the Operator is entitled to indemnification
equals or exceeds $5,000,000, in which event the Owner shall be liable for
Losses only to the extent they are in excess of $5,000,000. The Owner shall not
have any liability for a claim made by the Operator under this clause (b) unless
a written notice of such claim is provided to the Owner prior to the Expiration
Date (as defined in the Contribution Agreement). The Operator shall use
commercially reasonable efforts to pursue recovery for any such Losses or
defense of such Claims from any available insurance policy, and any obligation
of the Owner to make a payment pursuant to this clause (b) shall be net of any
recovery by the Operator under any such insurance policy.

2.2 Appointment. Subject to the terms of this Agreement, the Operator is hereby
engaged to perform, or cause to be performed, the Services.

 

9



--------------------------------------------------------------------------------

2.3 Term. This Agreement shall commence on the Effective Date and shall continue
for an initial period ending on the earlier of (a) the date that is six
(6) months after the Effective Date or (b) the termination of this Agreement
pursuant to Section 2.4 below (the “Term”); provided, that the provision by the
Operator of any particular Service may be discontinued during the Term as
provided in Section 3.3.

2.4 Termination. Notwithstanding Section 2.3, this Agreement shall terminate
upon the earliest to occur of the following:

(a) The mutual written agreement of the Parties, effective as of the date so
mutually agreed.

(b) The election of the Owner to remove the Operator as operator and terminate
this Agreement made by delivering at least sixty (60) days’ prior written notice
thereof to the Operator.

(c) The election of the Owner to remove the Operator as operator and terminate
this Agreement made by delivering written notice thereof to the Operator if:
(i) the Operator has defaulted in a material respect in the performance or
observance of any material agreement, covenant, term, condition or obligation
hereunder which has not been cured within thirty (30) days after receipt by the
Operator of written notice from the Owner of such default,; (ii) the Operator
assigns or purports to assign its rights or ability to conduct the Services in
contravention of Section 10.4; (iii) the Operator becomes insolvent or Bankrupt;
or (iv) the Operator dissolves, liquidates or terminates its existence.

(d) The election of the Operator to resign as operator and terminate this
Agreement made by delivering written notice thereof to the Owner if: (i) the
Owner has defaulted in a material respect in the performance or observance of
any material agreement, covenant, term, condition or obligation hereunder which
has not been cured within thirty (30) days after receipt by the Owner of written
notice from the Operator of such default; (ii) the Owner assigns or purports to
assign its rights or obligations hereunder in contravention of Section 10.4;
(iii) the Owner becomes insolvent or Bankrupt; (iv) the Owner dissolves,
liquidates or terminates its existence; or (v) there has been a Change in
Control.

(e) The election of either Party to cancel this Agreement made by delivering
thirty (30) days prior written notice thereof to the other Party following the
occurrence and continuation of an event of Force Majeure that results in the
failure or non-performance of the Systems for a period of sixty (60) consecutive
days.

2.5 Effect of Termination. The termination or expiration of this Agreement shall
in no way affect or impair any right which has accrued to either Party hereto
prior to the date when such termination or expiration became effective, or the
right to audit, or deprive a non-defaulting Party of any right or remedy
otherwise available to it consistent with the terms of this Agreement. Upon the
effective date of any termination or expiration of this Agreement, the Operator
shall immediately cease performing the Services.

 

10



--------------------------------------------------------------------------------

2.6 Owner Obligations. In the event this Agreement is terminated pursuant to
Section 2.4(b) or Section 2.4(d), the Owner shall be obligated for all
reasonable wind-down and reasonable severance costs and expenses of the
Operator’s employees arising from the Owner’s termination, including relocation
or reassignment costs and expenses incurred by the Operator to mitigate
severance costs and expenses.

2.7 Survival. Upon the termination or expiration of this Agreement, all
compensation or other amounts payable to the Operator pursuant to Section 6.1
(other than interest that accrues on unpaid amounts pursuant to Section 6.4)
shall cease to accrue. The provisions of this Section 2.7, Sections 2.1, 2.5,
2.6, 5.1, 5.4 and 9.1, and ARTICLE 8 and ARTICLE 10 shall survive any
termination, cancellation or expiration of this Agreement indefinitely unless
such provision provides for a specific survival.

ARTICLE 3

DUTIES OF THE OPERATOR

3.1 Independent Contractor. In the performance of any Services by or through the
Operator for the Owner pursuant to this Agreement, the Operator conclusively
shall be deemed an independent contractor, with the right and authority to
direct and control all services and other work being performed by the employees
of the Operator and all Subcontractors. The Owner shall have no right or
authority to supervise or give instructions to any such Persons and such Persons
at all times shall be under the direct and sole supervision and control of the
Operator. It is the understanding and intention of the Parties that no
relationship of master and servant or principal and agent shall exist between
the Owner, on the one hand, and the employees, agents or representatives of the
Operator or its Affiliates, on the other hand. Except with acquisition of Land
Rights in accordance with the limited power of attorney under Section 3.3(c) and
administration of Management Accounts under Section 5.2, neither the Operator
nor the Owner shall represent to a Third Party that the Operator is other than
an independent contractor of the Owner.

3.2 Subcontracting. With the prior consent of Owner (such consent not to be
unreasonably withheld, conditioned or delayed), the Operator may subcontract any
part of the Services; provided, however, that notwithstanding any Subcontract
entered into by the Operator for all or any part of the Services, the Operator
shall not be relieved of or released from any of its obligations or
responsibilities under this Agreement. For the purposes of this Agreement,
Services performed by Subcontractors shall be deemed to be Services performed by
the Operator.

3.3 Services. From and after the Effective Date, the Operator shall perform the
Services for the sole benefit of (and on behalf of) the Owner and at all times
in accordance with the Standard of Care and in good faith. The Owner hereby
delegates to Operator and authorizes Operator to, and Operator shall, perform
each of the Services set forth in this Section 3.3 or elsewhere in this
Agreement in accordance with the Standard of Care, subject to the limitations
contained in this Agreement; provided, however, that the Owner shall be
permitted to terminate any Service during the Term by providing prior written
notice to the Operator (such Service so terminated, a “Discontinued Service”,
and the date such notice in respect of a Discontinued Service is received by the
Operator, the “Service

Termination Date” for such Discontinued Service); and provided further, that the
Operator shall have no obligation to perform any Discontinued Services from and
after the Service Termination Date for such Discontinued Service.

 

11



--------------------------------------------------------------------------------

(a) General. The Operator shall perform any and all acts and things necessary,
requisite or proper for (i) the efficient and safe Management, Design,
Procurement and Construction of the Systems as contemplated in the Budget and
(ii) the administrative support of the Systems, including, in each case,
entering into (or causing the Owner to enter into) any Contract with respect to
the Systems or the Business or incurring any expense, in each case, to the
extent authorized in an approved Budget or as otherwise permitted hereunder;
provided that Operator shall not enter into (or cause the Owner to enter into)
any Contract in which Owner is anticipated to incur expenses or receive revenues
in excess of $1,000,000 annually without the prior written consent of the Owner
unless such Contract is specifically itemized in an approved Budget.

(b) Personnel; Leave Employees.

(i) The Operator shall employ such personnel as the Operator may deem reasonably
necessary or beneficial with respect to (or in connection with its performance
of) the Services. Also, the Operator may utilize its employees to provide all or
any portion of the Services. The Operator shall maintain the number of personnel
performing services for the Owner at the optimum level and to keep them
organized in a manner which will afford cost effective and efficient day-to-day
operation of the Business. The Operator shall ensure that all such personnel
expenses incurred in connection with its obligations under this Agreement are
paid, including compensation, salary, wages, overhead and administrative
expenses incurred by the Operator and if applicable, social security, taxes,
workers compensation insurance, benefits and other such expenses.
Notwithstanding anything to the contrary in the provisions of ARTICLE 8, the
Operator shall indemnify and save harmless the Owner from all claims of
liability for wages, salary, taxes or benefits in respect of the Operator’s
personnel, provided that, for the avoidance of doubt, the Operator shall be
entitled to obtain reimbursement from the Owner for such wages, salary, taxes or
benefits to the extent, but only to the extent, provided in ARTICLE 6.

(ii) Notwithstanding anything to the contrary set forth herein, all Leave
Employees (as defined in the Contribution Agreement) who are on an approved
leave of absence as of the Effective Date shall be employed by the Operator
until the earliest of (A) such Leave Employee’s termination for reasons
unrelated to such employee’s leave of absence (e.g., for cause); (B) six
(6) months following the Effective Date or such later time as Operator may be
required by Applicable Law to restore such Leave Employee to the same or
equivalent job; (C) such time as the Leave Employee returns to service with the
Operator; and (D) the termination of this Agreement. For the avoidance of doubt,
the Operator will not be entitled to obtain reimbursement under this Agreement
from the Owner for wages, salary, taxes or benefits of any Leave Employee.

(c) Land Rights. The Operator shall survey, as necessary, the routes for the
Systems and, to the fullest extent permitted by Applicable Law to the extent not
already held in the name of Owner, the Operator is granted a limited power of
attorney to acquire in the name of Owner and properly record in the applicable
official public records all necessary rights of way,

 

12



--------------------------------------------------------------------------------

easements, leases, fee titles, permits, surveys and other interests in land
required for the Construction, operation and maintenance of the Systems (the
“Land Rights”); provided that Operator shall not acquire (or cause the Owner to
acquire) any Land Rights anticipated to cost in excess of $1,000,000 and/or to
have terms that could materially and adversely impact the development or
operation of the Systems without the prior written consent of the Owner. The
Owner shall bear the entire cost of obtaining or enforcing such Land Rights,
whether by voluntary conveyance, condemnation or other civil proceedings (and
whether by judgment or settlement).

(d) Payment of Expenses. In addition to its other payment and reimbursement
obligations set forth in this Agreement, the Owner shall be responsible for
payment of the Operator’s fees and expenses as set out in ARTICLE 6 of this
Agreement. Notwithstanding anything herein to the contrary, in no event shall
the Operator be liable in connection with the failure to perform its services
hereunder if the Operator fails, or is otherwise unable, to perform any of such
services or its other obligations hereunder due to the failure of the Owner to
pay when due any amounts payable hereunder by the Owner.

(e) Liens. The Operator shall keep the Systems and the other assets of the Owner
free and clear of all Liens on account of any Claims arising as a result of the
performance of the Services or the Operator’s engagement or employment of any
Subcontractor other than inchoate Liens that arise in the ordinary course of
carrying out the Services and that the Operator shall diligently prosecute and
contest in consultation with the Owner.

(f) Environmental, Health and Safety. During the term of this Agreement, the
Operator shall comply with any then-existing, business-wide emergency response
plan.

(g) Fines and Reports. The Operator shall promptly notify the Owner of any and
all material fines and/or citations that relate in any way to the Systems of
which the Operator becomes aware.

3.4 Limitation of Authority of Operator and Approval by Owner. Except in the
case of Emergencies, but otherwise notwithstanding anything in this Agreement to
the contrary, the Operator shall obtain the prior written consent of the Owner
prior to taking any of the following actions:

(a) except with respect to the limited powers of attorney granted for the
Procurement of Land Rights in accordance with Section 3.3(c), the granting of
powers of attorney with respect to the Management, Design, Procurement,
Construction, operation, maintenance and/or ownership of the Systems; or

(b) agree to any changes with respect to the Construction of the Systems,
including in scope, schedule, design or cost of the Systems, that could increase
the cost to Construct the Systems in excess of the amount reflected on the
Budget or have a material impact on the Construction, ownership or operation of
the Systems; or

(c) incur any expense not included in the then applicable Budget (subject to
Section 4.3) for which reimbursement from the Owner would be sought, except for
any Emergency Expenditure.

 

13



--------------------------------------------------------------------------------

3.5 Owner Responsibilities. The Owner shall perform and be responsible for the
following ongoing activities:

(a) in addition to the obligations set forth in Section 9.2, providing and
maintaining insurance for the Systems as is customary;

(b) assisting the Operator, if requested, in performing all necessary public
relations activities with the local community and other Governmental
Authorities;

(c) paying the Operator the amounts owed under this Agreement;

(d) complying, subject to and with the Operator’s assistance, with all the Owner
requirements in Government Approvals;

(e) employing such personnel as the Owner may deem reasonably necessary or
beneficial with respect to (or in connection with its performance of) the
operation, maintenance, upkeep and repair of the Systems (such personnel to
include, for the avoidance of doubt, any Leave Employee after the end of their
employment by Operator as provided in Section 3.3(b)(ii)), and ensuring that all
such personnel expenses incurred in connection with Owner’s obligations under
this Agreement are paid, including compensation, salary, wages, overhead and
administrative expenses and, if applicable, social security, taxes, workers
compensation insurance, benefits and other such expenses; and notwithstanding
anything to the contrary in the provisions of ARTICLE 8, the Owner shall
indemnify and save harmless the Operator from all claims of liability for wages,
salary, taxes or benefits in respect of the Owner’s personnel;

(f) conducting title and environmental due diligence with respect to Land Rights
acquired for Construction, operation and maintenance of the Systems;

(g) preparing the Systems environmental compliance policies and procedures,
including preparing a business-wide emergency response plan, each of which Owner
shall provide to Operator when prepared;

(h) promptly responding to any accidents and environmental incidents;

(i) complying with any then-existing, business-wide emergency response plan;

(j) paying or otherwise settling any fines and/or citations that relate in any
way to the Systems; and

(k) performing any Discontinued Service from and after the Service Termination
Date for such Discontinued Service.

 

14



--------------------------------------------------------------------------------

ARTICLE 4

BUDGET

4.1 Budget. The Budget shall be as set forth on Exhibit A attached hereto.

4.2 Preparation and Approval of Budget Amendments. At any time, the Operator
may, and at Owner’s request shall, propose amendments to the Budget if the
Operator believes that the Budget no longer reflects the actual costs that will
be incurred to provide the Services by presenting a written budget amendment for
approval by the Owner (a “Budget Amendment”). The Owner shall have five (5) days
from the date the Operator submits a Budget Amendment to approve or reject such
Budget Amendment in whole or in part. Any part of any Budget Amendment which is
rejected shall either be deleted or resubmitted at the direction of the Owner.
The Operator shall then have ten (10) days to resubmit (if it so elects) any
Budget Amendment for approval. The Owner shall have five (5) days from the date
the Operator resubmits any such Budget Amendment for approval to approve or
reject such re-submitted Budget Amendment. Failure of the Owner to timely
respond to any proposed Budget Amendment shall be deemed to be a rejection of
such Budget Amendment.

4.3 Authority for Extra Budget Expenditures. Except for Emergency Expenditures,
the Operator shall have the right and authority with respect to the Budget (as
such Budget may be amended by any approved Budget Amendment), to make
expenditures up to (a) one hundred ten percent (110%) of the aggregate amount of
the Budget and (b) one hundred fifteen percent (115%) of any particular line
item of the Budget. In the event of an Overrun, the Operator shall notify the
Owner of the amount of such Overrun as soon as possible after the end of the
calendar month in which the Overrun occurred.

4.4 Funding of the Management Account.

(a) At least five (5) Business Days prior to the commencement of each calendar
month, the Operator shall prepare and deliver to the Owner, a notice of (i) the
estimated amount of expenditures projected to be paid in such calendar month
pursuant to the then applicable Budget (or otherwise pursuant to this Agreement,
including, for the avoidance of doubt, in connection with any Emergency) (the
“Monthly Estimate”), and (ii) the Monthly Funding Amount for such calendar
month. The Owner shall cause the Monthly Funding Amount to be deposited in the
Management Account on or before the first (1st) day of the applicable calendar
month.

(b) If the Operator reasonably believes that the deposits made pursuant to
Section 4.4(a) will be insufficient to satisfy the projected costs and expenses
to be paid during the then current calendar month pursuant to the then
applicable Budget (or this Agreement, including for the avoidance of doubt, in
connection with any Emergency), then the Operator shall prepare and deliver to
the Owner, a notice of the estimated amount of the shortfall for such calendar
month (a “Shortfall Estimate”). The Owner shall cause the Shortfall Estimate to
be deposited in the Management Account within five (5) Business Days of the day
the Owner received notice thereof from the Operator.

4.5 Emergencies. In the event of an Emergency, the Operator shall promptly
(a) make all notifications required under Applicable Law to the appropriate
Governmental Authorities, (b) implement emergency response and mitigation
measures as are required by Applicable Law or are deemed advisable by the
Operator to respond to or mitigate the Emergency, including to protect human
health and the environment, (c) commence any required remediation, maintenance
or repair work necessary for the Systems and/or the Owner to comply

 

15



--------------------------------------------------------------------------------

with all Applicable Law and (d) notify the Owner, as soon as practicable after
the occurrence of the event of such Emergency but in any event within twenty
four (24) hours. The Operator’s notification of the Owner may be made by any
method deemed appropriate by the Operator under the circumstances and does not
have to comply with Section 10.8. Subject to Section 6.3, the Owner shall
reimburse the Operator for any costs and/or expenses incurred by the Operator in
connection with any Emergency (any such costs and expenditures, “Emergency
Expenditures”), within fifteen (15) days of its receipt of an invoice therefor.
For purposes of this Agreement, an “Emergency” shall mean a sudden or unexpected
event which causes, or risks causing, (i) substantial damage to any part of the
Systems or the property of a Third Party, (ii) death of or injury to any Person,
(iii) damage or substantial risk of damage to natural resources (including
wildlife) or the environment, (iv) safety concerns associated with continued
operations, (v) imminent failure or unplanned shutdown of a System or
(vi) non-compliance with any Applicable Law, in each case, which event is of
such a nature that a response cannot reasonably await the decision of the Owner.
For the avoidance of doubt, an “Emergency” shall include any release or
threatened release of hazardous substances into the environment that requires
notification to any Governmental Authority under Applicable Law. The Operator
will not issue public statements or communicate with any Governmental Authority
regarding any Emergency unless, in the reasonable opinion of the Operator, it is
necessary and time does not allow the Owner to issue such public statement or
undertake such communication.

ARTICLE 5

ACCOUNTING AND REPORTING

5.1 Maintenance of Accounts. The Operator shall maintain true and accurate
accounts of all expenses, disbursements, costs and liabilities chargeable to the
Owner pursuant to this Agreement, and all revenue accrued and invoiced in
connection with the ownership and operation of the Systems and the running of
the Business, all of which shall be charged or credited to the Owner, all in
accordance with GAAP and in accordance with the system of accounts prescribed by
any Governmental Authority having regulatory jurisdiction over the Owner or the
Systems, consistently applied. In connection with the foregoing, the Operator
shall receive all invoices and statements in connection with the Construction
and operation of the Systems and shall approve or disapprove them. The Operator
shall maintain such books of account at its principal place of business and such
books of account shall be open to inspection and examination at reasonable times
by the Owner. The Operator shall provide all such books and records maintained
by the Operator pursuant to the terms of this Agreement to the Owner as promptly
as possible but in any event within thirty (30) days following the termination
of this Agreement.

5.2 Banking. The Operator will establish, in the Owner’s name and under the
Owner’s control, a bank account or accounts (the “Management Account”). The
Owner will designate the Operator, and such officers of Operator as reasonably
requested by the Operator and approved by the Owner, as authorized signatories
to the Management Account, and all withdrawals by the Operator from the
Management Account will be made only by the Operator or such designated Persons
approved by the Owner and only for the express purposes as are provided for
herein. All funds of the Owner will be used solely for the Business, and all
interest and other benefits pertaining to such account belong to the Owner. At
no time may the Operator commingle the funds in the Management Account with the
Operator’s funds or the funds of any other Person, and such funds may not be
subject to the Liens or Claims of any kind in favor of the Operator or its
creditors.

 

16



--------------------------------------------------------------------------------

5.3 Owner Funds. The Operator shall keep funds belonging to the Owner on deposit
in the Management Account and, at Owner’s direction, invest such funds. All
interest paid on such funds shall be for the account of the Owner.

5.4 Audits.

(a) The Owner shall have the right to audit costs charged to the Owner’s
accounts and other accounting records maintained for the Owner by the Operator
under this Agreement.

(b) Upon not less than ten (10) Business Days’ prior written notice to the
Operator, the Owner shall have the right to audit (or cause to be audited) the
Operator’s books and records maintained hereunder (the “Audit Period”). The
Owner may provide Operator a written notice of any claims for all discrepancies
disclosed by said audit and related to the Audit Period. The cost of each such
audit shall be borne by the Owner. Any such audit shall be conducted in a manner
reasonably designed to limit inconvenience and disruption to the operations of
the Operator. Unless otherwise mutually agreed, any audit shall be conducted at
the principal office of the Operator or at such other place as the books and
records of the Operator related to the Services are maintained. In furtherance
of any audit conducted by the Owner pursuant to this Section 5.4(b), the
Operator hereby agrees to exercise on behalf of the Owner any audit rights
granted in favor of the Operator under any Subcontract between Operator and any
Subcontractor.

(c) At the conclusion of an audit, the Parties shall endeavor to settle
outstanding matters expeditiously. To this end, the Owner will make a reasonable
effort to prepare and distribute a written report to the Operator as soon as
reasonably practicable and in any event within thirty (30) days after the
conclusion of an audit. The report shall include all Claims arising from such
audit together with comments pertinent to the operation of the accounts and
records. The Operator shall make a reasonable effort to reply to the report in
writing as soon as possible and in any event no later than thirty (30) days
after delivery of the report.

(d) All adjustments resulting from an audit agreed to between the Parties shall
be reflected promptly in the Operator’s books and records. If any dispute shall
arise in connection with an audit, it shall be reported to and discussed by the
Parties within thirty (30) days.

(e) The Owner and its representatives shall have the right at any reasonable
time to inspect and/or observe Operator’s Services and the Systems. Any
representative of the Owner conducting a site visit shall observe the Operator’s
safety regulations and standards during any such visit.

(f) This Section 5.4 shall survive any termination of this agreement until the
later of (i) one (1) year following the termination of this Agreement and
(ii) the resolution of any audit or dispute related thereto that was initiated
prior to one (1) year following the termination of this Agreement.

 

17



--------------------------------------------------------------------------------

5.5 Government Reports. The Operator shall prepare and file any reports required
by any commission or Governmental Authority having jurisdiction over the
Systems, including all reports, right-of-way alignment maps, field inventories
and valuation reports and statements of reconciliation as may be required by
Governmental Authorities, in each case, in the correct number of copies required

5.6 Periodic Reports and Statements. The Operator will analyze operating costs
for control purposes, prepare cash and movements forecasts, and will furnish to
the Owner, monthly, unaudited financial statements and such other reports,
statistics, and statements relative to the Business as the Owner may reasonably
request or as may be required by its financial commitments now in existence or
hereafter entered into.

ARTICLE 6

COMPENSATION

6.1 Management Fee. During the term of this Agreement, the Operator shall be
entitled to a management fee of $10,000 per month (the “Management Fee”). The
Management Fee will be prorated for the calendar month in which the Effective
Date occurs. The Management Fee shall be deposited into the Management Account
on or before the first (1st) day of each calendar month as part of the Monthly
Funding Amount.

6.2 Reimbursement of Expenses. In addition to paying the Operator the Management
Fee, the Owner shall, as part of the Monthly Funding Amount, reimburse the
Operator for all of the costs and expenses incurred by it in providing the
Services, including: (a) for any direct operating and any other out-of-pocket
costs and expenses incurred by it on behalf of the Owner; (b) for the portion of
the fully-burdened costs and expenses (as reasonably allocated by the Operator)
of any other employees of the Operator who provide services to (or on behalf of)
the Owner; (c) all direct expenses incurred by the Operator in providing the
Services and payable to Third Parties; and (d) for any other costs and expenses
required to be reimbursed to the Operator by the Owner pursuant to this
Agreement in connection with its provision of the Services, in each case, in
accordance with and subject to the Annual Budget then in effect or in connection
with an Emergency. These expenses shall be included in the Monthly Estimate and
shall be funded by the Owner in accordance with Section 4.4.

6.3 Adjustments to Fees and Expenses. Notwithstanding anything to the contrary
herein and except with respect to reimbursements for Emergency Expenditures,
payments and reimbursements to the Operator for its costs and expenses pursuant
to this Agreement (including, for the avoidance of doubt, this ARTICLE 6) shall
only be made to the extent such costs and expenses are included in the Budget
(as the same may be amended by a Budget Amendment). Notwithstanding the
foregoing, the Operator shall not be entitled to reimbursement for any costs and
expenditures (including Emergency Expenditures) to the extent that the
circumstance giving rise to such costs and expenditures resulted from the
Operator’s gross negligence or willful misconduct.

6.4 Payment. To the extent funds are available in the Management Account, the
Operator shall withdraw the Management Fee and any uncontested amounts from the
Management Account when such amounts first become due. The Owner agrees to pay
interest at the rate equal to the Prime Rate plus two percent per annum (or the
maximum rate permitted by Applicable Law, whichever is less) for all amounts not
paid within thirty (30) days from the due date thereof.

 

18



--------------------------------------------------------------------------------

ARTICLE 7

FORCE MAJEURE

7.1 Nonperformance. In the event that either Party is rendered unable, by reason
of an event of Force Majeure, to perform, wholly or in part, any obligation
under this Agreement, then upon such Party’s giving notice and full particulars
of such event as soon as practicable after the occurrence thereof to the other
Party, the obligations of both Parties, to the extent they are affected by such
event of Force Majeure, except for obligations to pay money then or thereafter
due hereunder and except for the Operator’s obligation to take steps to deal
with any Emergency in the Systems, shall be suspended to the extent and for the
period of such Force Majeure condition.

7.2 Duty to Mitigate. The Party affected by an event of Force Majeure shall:

(a) use all reasonable efforts to continue to perform its obligations hereunder;

(b) take all reasonable action to correct or cure the event or condition
constituting the Force Majeure;

(c) use all reasonable efforts to mitigate or limit the adverse effects of the
event of Force Majeure and damages to the other Party, to the extent such action
would not adversely affect its own interests; and

(d) provide prompt notice to the other Party of the cessation of the event of
Force Majeure.

ARTICLE 8

RELEASE AND INDEMNIFICATION

8.1 Release and Indemnification by Owner.

(a) Notwithstanding anything in this Agreement to the contrary (including, for
the avoidance of doubt, any failure by the Operator to act in accordance with
the Standard of Care), the Owner hereby releases the Operator and its Affiliates
and their respective partners, members, directors, officers, managers,
employees, agents, representatives and invitees of any of the foregoing (the
“Operator Indemnitees”) from and against all Losses and Claims arising out of,
attributable to, in connection with or incidental to any act or omission of any
Operator Indemnitees in carrying out the Services (including the administration,
operation or maintenance of any of the Systems) INCLUDING AS A RESULT OF THE
NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR PASSIVE) AND ANY OTHER LEGAL
FAULT, INCLUDING STRICT LIABILITY, OF ANY OPERATOR INDEMNITEES, THE OWNER OR ANY
THIRD PARTY; provided, however, that the Owner will not be required to release
any Operator Indemnitees from any Losses or Claims to the extent such Losses or
Claims arise out of or in connection with or are attributable or incident to the
gross negligence, willful misconduct or fraud of any Operator Indemnitee or as
set forth in Section 3.3(b)(i).

 

19



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement to the contrary (including, for
the avoidance of doubt, any failure by the Operator to act in accordance with
the Standard of Care), the Owner shall be responsible for, pay on a current
basis, defend, indemnify and hold harmless the Operator Indemnitees from and
against all Losses and Claims asserted by a Third Party and arising out of,
attributable to, in connection with or incidental to any act or omission of any
Operator Indemnitees in carrying out the Services (including the administration,
operation or maintenance of any of the Systems) INCLUDING AS A RESULT OF THE
NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR PASSIVE) AND ANY OTHER LEGAL
FAULT, INCLUDING STRICT LIABILITY, OF ANY OPERATOR INDEMNITEES, THE OWNER OR ANY
THIRD PARTY; provided, however, that the Owner will not be required to indemnify
any Operator Indemnitees from any Losses or Claims to the extent such Losses or
Claims arise out of or in connection with or are attributable or incident to the
gross negligence, willful misconduct or fraud of any Operator Indemnitee.

8.2 Indemnification by Operator. Except as provided in Section 8.4, but
otherwise notwithstanding anything herein to the contrary, the Operator shall be
responsible for, shall pay on a current basis and hereby releases, defends,
indemnifies and holds harmless the Owner and its respective partners, members,
directors, officers, managers, employees, agents, representatives and invitees
of any of the foregoing (the “Owner Indemnitees”) from and against all Losses
and Claims to the extent arising out of or in connection with or attributable or
incidental to the gross negligence, willful misconduct or fraud of any Operator
Indemnitee; provided that, notwithstanding the forgoing, the Operator shall have
no obligation to the Owner Indemnitees under this Section 8.2 for any Losses or
Claims to the extent arising out of or in connection with or attributable or
incidental to the Operator ceasing to perform any Discontinued Service from and
after the Service Termination Date in respect of such Discontinued Service.

8.3 No Double Recovery. Notwithstanding anything to the contrary herein, nothing
shall prohibit the Operator from pursuing its indemnity rights under this
ARTICLE 8 against the Owner for any Losses and Claims suffered or incurred by
the Operator in excess of the insurance coverages required to be maintained by
the Owner pursuant to this Agreement. In calculating any amount to be paid by an
Indemnifying Party by reason of the provisions of this ARTICLE 8, the amount
shall be reduced by all cash tax benefits and other cash reimbursements
(including net insurance proceeds) actually received (directly or indirectly,
including by virtue of the Indemnified Party’s direct or indirect ownership
interest in the Owner) by the Indemnified Party with respect to the applicable
Claim or Loss.

8.4 DISCLAIMER OF LIABILITY. SUBJECT TO THE LAST SENTENCE OF THIS SECTION 8.4,
BUT OTHERWISE NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, AS BETWEEN THE
PARTIES, A PARTY’S DAMAGES RESULTING FROM A BREACH OR VIOLATION OF ANY COVENANT,
AGREEMENT OR CONDITION CONTAINED HEREIN OR ANY ACT OR OMISSION ARISING FROM OR
RELATED TO THIS AGREEMENT SHALL BE LIMITED TO ACTUAL DAMAGES AND NONE OF THE
OPERATOR INDEMNITEES OR THE OWNER INDEMNITEES SHALL BE ENTITLED TO RECOVER FROM
THE OPERATOR OR THE OWNER OR

 

20



--------------------------------------------------------------------------------

THEIR RESPECTIVE AFFILIATES ANY INDIRECT, SPECIAL, CONSEQUENTIAL, INCIDENTAL,
EXEMPLARY OR PUNITIVE DAMAGES. EACH PARTY EXPRESSLY RELEASES THE OTHER PARTY
FROM ALL SUCH CLAIMS FOR DAMAGES OTHER THAN ACTUAL DAMAGES. IF A PARTY BECOMES
OBLIGATED TO PAY A THIRD PARTY ANY INDIRECT, SPECIAL, CONSEQUENTIAL, INCIDENTAL,
EXEMPLARY OR PUNITIVE DAMAGES, AND SUCH PARTY IS ENTITLED TO INDEMNIFICATION
UNDER THE TERMS OF THIS AGREEMENT, THEN SUCH PARTY’S INDEMNIFICATION RIGHT SHALL
INCLUDE ALL INDIRECT, SPECIAL, CONSEQUENTIAL, INCIDENTAL, EXEMPLARY AND PUNITIVE
DAMAGES IT IS OBLIGATED TO PAY TO SUCH THIRD PARTY.

8.5 Indemnification Procedures. For purposes of this ARTICLE 8, the term
“Indemnifying Party”, when used in connection with particular Losses, shall mean
the party or parties having an obligation to indemnify another party or parties
with respect to such Losses pursuant to this ARTICLE 8, and the term
“Indemnified Party”, when used in connection with particular Losses, shall mean
the party or parties having the right to be indemnified with respect to such
Losses by another party or parties pursuant to this ARTICLE 8.

(a) To make a claim for indemnification under Section 8.1(b) or 8.2 (as
applicable), an Indemnified Party shall notify the Indemnifying Party of its
claim under this Section 8.5, including specific details, underlying facts and
the specific basis under this Agreement for its claim (the “Claim Notice”).

(b) In the event that the claim for indemnification is based upon a claim by a
Third Party against the Indemnified Party (a “Third-Party Claim”), the
Indemnified Party shall provide its Claim Notice promptly after the Indemnified
Party has actual knowledge of the Third-Party Claim and shall enclose a copy of
all papers (if any) served with respect to the Third-Party Claim; provided,
however, that the failure of any Indemnified Party to give notice of a
Third-Party Claim as provided in this Section 8.5 shall not relieve the
Indemnifying Party of its obligations under Section 8.1(b) or 8.2 (as
applicable) except to the extent such failure results in insufficient time being
available to permit the Indemnifying Party to effectively defend against the
Third-Party Claim or otherwise prejudices the Indemnifying Party’s ability to
defend against the Third-Party Claim.

(c) In the case of a claim for indemnification based upon a Third-Party Claim,
the Indemnifying Party shall have thirty (30) days from its receipt of the Claim
Notice to notify the Indemnified Party whether it shall assume the defense of
such Third-Party Claim. The Indemnified Party is authorized, prior to and during
such thirty (30) day period, to file any motion, answer or other pleading that
it shall deem necessary or appropriate to protect its interests or those of the
Indemnifying Party and that is not prejudicial to the Indemnifying Party.

(d) If the Indemnifying Party shall have assumed the defense of the Third-Party
Claim, the Indemnifying Party shall have full control of such defense and
proceedings, including any compromise or settlement thereof. If requested by the
Indemnifying Party, the Indemnified Party shall cooperate in contesting any
Third-Party Claim that the Indemnifying Party elects to contest. The Indemnified
Party may participate in, but not control, any defense or settlement of any
Third-Party Claim controlled by the Indemnifying Party pursuant to this

 

21



--------------------------------------------------------------------------------

Section 8.5(d). An Indemnifying Party shall not, without the written consent of
the Indemnified Party, (i) settle any Third-Party Claim or consent to the entry
of any judgment with respect thereto that does not include an unconditional
release of the Indemnified Party from all liability in respect of such
Third-Party Claim or (ii) settle any Third-Party Claim or consent to the entry
of any judgment with respect thereto in any manner that may materially and
adversely affect the Indemnified Party (other than as a result of money damages
covered by the indemnity).

(e) If the Indemnifying Party does not assume the defense of the Third-Party
Claim, then the Indemnified Party shall have the right to defend against the
Third-Party Claim at the cost and expense of the Indemnifying Party, with
counsel reasonably satisfactory to the Indemnifying Party. Any settlement of the
Third-Party Claim shall require the consent of the Indemnifying Party.

8.6 Sole Remedy. Other than the removal of the Operator as the operator of the
Systems pursuant to Section 2.4, the Parties agree that the right of the Owner
to receive indemnification pursuant to Section 8.2 shall be the sole and
exclusive remedy of the Owner for any breach by the Operator of any provision of
this Agreement.

ARTICLE 9

CONFIDENTIAL INFORMATION; INSURANCE

9.1 Confidential Information.

(a) The Operator agrees that information related to confidential shipper
information, pricing, cost data and other commercially or operationally
sensitive information relating to the Business, including information that is
typically considered confidential, shall be considered “Confidential
Information” hereunder, shall be kept confidential and shall not be disclosed by
Operator during the term of this Agreement and during the three year period
following any termination of this Agreement to any Third Party, except:

(i) to an Affiliate of the Operator;

(ii) to the extent any Confidential Information is required to be furnished in
compliance with Applicable Law, or pursuant to any legal proceedings or because
of any order of any Governmental Authority that is binding upon a Party;

(iii) to prospective or actual attorneys engaged by Operator where disclosure of
such Confidential Information is essential to such attorney’s work for such
Party;

(iv) to prospective or actual contractors and consultants engaged by Operator
where disclosure of such Confidential Information is essential to such
contractor’s or consultant’s work for such Party;

(v) to its respective employees, subject to Operator taking customary
precautions to ensure such Confidential Information is kept confidential; and

(vi) any Confidential Information which, through no fault of or breach of this
Agreement by Operator, becomes a part of the public domain.

 

22



--------------------------------------------------------------------------------

(b) Disclosure pursuant to Section 9.1(a)(iv) shall not be made unless prior to
such disclosure the Operator has obtained a written undertaking from the
recipient to keep the Confidential Information strictly confidential for the
term of this Agreement and to use the Confidential Information for the sole
purpose described in Section 9.1(a)(iv), whichever is applicable, with respect
to the Operator.

(c) Notwithstanding anything to the contrary in this Section 9.1, Operator or
Affiliate of Operator may disclose information regarding the Business that is
not Confidential Information in investor presentations, industry conference
presentations or similar disclosures.

9.2 Insurance.

(a) The Parties shall, during the term of this Agreement, obtain and maintain
the kinds of insurance and amounts of coverage set forth on Exhibit B. On the
Effective Date, each Party shall provide to the other Party evidence that the
insurance contemplated by this Section 9.2(a) has been obtained, such evidence
being in the form of certificates of insurance.

(b) The Operator shall require that each Subcontractor obtains and maintains
insurance which is customarily provided by Persons providing similar services as
such Subcontractor.

(c) The cost of obtaining and maintaining the insurance policies required by
this Section 9.2 are operating expenses of the Owner and shall be included in
the Budget for each fiscal year.

ARTICLE 10

MISCELLANEOUS

10.1 Entire Agreement. This Agreement constitutes the complete and exclusive
statement of agreement among, and replaces and supersedes all prior written and
oral agreements or statements by and among the Parties with respect to the
subject matter herein. There are no representations, agreements, arrangements or
understandings, oral or written, by the Parties with respect to the subject
matter hereof that are not fully expressed in this Agreement.

10.2 Amendment. This Agreement may not be amended or modified except by a
written instrument specifically referring to this Agreement and executed by all
of the Parties hereto.

10.3 Waiver. The failure of either Party hereto at any time or from time to time
to require performance of the other Party’s obligations under this Agreement
shall in no manner affect the right to enforce any provision of this Agreement
at a subsequent time, and the waiver of any rights arising out of any breach
shall not be construed as a waiver of any rights arising out of any subsequent
breach.

10.4 Assignability. Neither Party may assign, delegate or transfer (by merger,
operation of law or otherwise) its respective rights or delegate its respective
obligations under this Agreement without the express prior written consent of
the other Party. Any purported assignment, delegation, or transfer in
contravention of this Section 10.4 shall be void and unenforceable.

 

23



--------------------------------------------------------------------------------

10.5 Parties in Interest. Except as provided in ARTICLE 8, the provisions of
this Agreement are solely for the benefit of the Parties hereto and their
respective successors and permitted assigns, and are not intended to confer upon
any other person any third party beneficiary rights under this Agreement.

10.6 Binding Effect. Except as otherwise specifically provided herein, this
Agreement shall inure to the benefit of and shall be binding upon the Parties
hereto and their respective permitted successors and permitted assigns.

10.7 Section Headings. Article, section and paragraph headings and a table of
contents have been inserted in this Agreement as a matter of convenience for
reference only, such headings are not a part of this Agreement and shall not be
used in the interpretation of any provision of this Agreement.

10.8 Notices. All notices, requests, demands or other communications provided
for hereunder shall be in writing. Notices may be given by personal delivery, by
overnight courier, by facsimile transmission, or by certified or registered
United Sates mail, return receipt requested. Except as otherwise expressly
provided herein, notice shall be deemed to have been given (a) if by personal
delivery, on the date of delivery; (b) if by overnight courier, on the earlier
of the date delivery is first attempted or the next Business Day after the same
has been delivered to a reputable commercial overnight courier; (c) if by
facsimile transmission, on the date of such transmission if sent by 3:00 p.m.
(Houston time) on a Business Day, or if sent thereafter, on the next Business
Day; provided, however, that (i) evidence of a successful transmission shall be
retained by the Party sending the same and (ii) a copy of such notice shall also
be sent on the same day as the facsimile transmission using another means for
giving notice permitted herein; and (d) if by certified or registered United
States Mail, on the earlier of the date delivery is first attempted or two
(2) Business Days after delivery to the United States Post Office, postage
prepaid, return receipt requested. Notices shall be sent to the intended
recipient at the addresses set forth below its signature on the signature page,
or to the most recent addresses which the intended recipient has provided to the
other parties for purposes of, and in accordance with, this Section 10.8.

10.9 Severability. In the event any provision of this Agreement is determined to
be invalid or unenforceable, such provision shall be deemed severed from the
remainder of this Agreement and replaced with a valid and enforceable provision
as similar in intent as reasonably possible to the provision so severed and
shall not cause the invalidity or unenforceability of the remainder of this
Agreement.

10.10 Governing Law. This Agreement, and any instrument or agreement required
hereunder (to the extent not expressly provided for therein), shall be governed
by, and construed under, the internal laws of the State of Texas, without
reference to conflicts of laws rules or principles that might refer construction
to the laws of another jurisdiction.

 

24



--------------------------------------------------------------------------------

10.11 Consent to Jurisdiction. Each Party irrevocably consents and agrees that
any action, proceeding, or other litigation by or against any other party or
parties with respect to any claim or cause of action based upon or arising out
of or related to this Agreement or the transactions contemplated hereby, shall
be brought and tried exclusively in the federal or state courts located in the
City of Houston, County of Harris, in the State of Texas, and any such legal
action or proceeding may be removed to the aforesaid courts. By execution and
delivery of the Agreement, each Party accepts, for itself and in respect of its
property, generally and unconditionally, the exclusive jurisdiction of the
aforesaid courts. Each Party hereby irrevocably waives (a) any objection which
it may now or hereafter have to the laying of venue with respect any such
action, proceeding, or litigation arising out of or in connection with this
Agreement or the transactions contemplated hereby brought in the aforesaid
courts, and (b) any right to stay or dismiss any such action, proceeding, or
litigation brought before the aforesaid courts on the basis of forum
non-conveniens. Each Party further agrees that personal jurisdiction over it may
be affected by service of process by certified mail, postage prepaid, addressed
as provided in Section 10.8 of this Agreement, and when so made shall be as if
served upon it personally within the State of Texas.

10.12 WAIVER OF RIGHT TO JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, EACH PARTY
HEREBY WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY OF THE PARTIES OR THEIR RESPECTIVE INDEMNITEES AGAINST ANY OTHER
PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR
OTHERWISE. EACH PARTY HEREBY AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL
BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE
PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT, OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

10.13 Further Assurances. The Parties agree to execute such additional
instruments, agreements and documents, and to take such other actions, as may be
necessary to effect the purposes of this Agreement.

10.14 Counterparts. This Agreement may be executed in any number of counterparts
and, when so executed, all of such counterparts shall constitute a single
instrument binding upon all parties notwithstanding the fact that all parties
are not signatory to the original or to the same counterpart. This Agreement may
be executed and delivered by facsimile, or by email in portable document format
(.pdf) and delivery of the executed signature page by such method will be deemed
to have the same effect as if the original signature had been delivered to other
the parties.

 

25



--------------------------------------------------------------------------------

10.15 Exhibits. All Exhibits attached to this Agreement are incorporated and
shall be treated as if set forth herein.

10.16 Timing. All dates and times specified in this Agreement are of the essence
and shall be strictly enforced. Except as otherwise specifically provided in
this Agreement, all actions that occur after the 5:00 p.m. local time on a given
day shall be deemed for purposes of this Agreement to have occurred at 9:00 a.m.
on the following day. In the event that the last day for the exercise of any
right or the discharge of any duty under this Agreement would otherwise be a day
that is not a Business Day, the period for exercising the right or discharging
such duty shall be extended until the 5:00 p.m. local time on the next
succeeding Business Day.

10.17 Miscellaneous. No failure or delay by any Party in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof; any
actual waiver shall be contained in a writing signed by the Party against whom
enforcement of such waiver is sought. This Agreement shall not be construed for
or against any Party by reason of the authorship or alleged authorship of any
provisions hereof or by reason of the status of the respective Parties.

[SIGNATURES TO FOLLOW]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Operating Transition Services
Agreement to be executed by a duly authorized officer as of the date first
written above.

 

ASSET RISK MANAGEMENT, LLC, a Delaware limited liability company By:  

/s/ Zachary D. Lee

Name:   Zachary D. Lee Title:   Chief Executive Officer

 

Address:   20329 State Highway 249   Suite 450   Houston, TX 77070   Attn:
Zachary D. Lee   Phone: (281) 664-0041   Fax: (281) 664-0029   Email:
zachlee@asset-risk.com

 

KINGFISHER MIDSTREAM, LLC, a Delaware limited liability company By: KFM Holdco,
LLC By:  

/s/ Michael Christopher

  Name: Michael Christopher   Title: Secretary and Chief Financial Officer

 

Address:   20329 State Highway 249   Suite 450   Houston, TX 77070   Attn:
Michael Christopher   Phone: (281) 655-3200   Fax: (281) 664-0029   Email:
mchristopher@asset-risk.com

SIGNATURE PAGE

TO THE

OPERATING TRANSITION SERVICES AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

BUDGET

(as attached)



--------------------------------------------------------------------------------

EXHIBIT B

INSURANCE

Without limiting any of the obligations and liabilities of either Party at law
or in equity, the Parties shall carry, or cause to be carried and maintained for
the duration of this Agreement, the insurance outlined in this Exhibit B and any
additional insurance as may be required by Applicable Law or as may be otherwise
either (i) specified by the Owner, provided that any such additional insurance
shall be at the sole cost and expense of the Owner, or (ii) mutually agreed upon
by the Owner and the Operator from time to time:

Operator’s Insurance. The Operator shall maintain insurance specified in items 1
through 6 below which shall be at the sole cost and expense of Operator:

 

1. Commercial General Liability Insurance with an inclusive bodily injury,
death, and property damage limit not less than One Million Dollars ($1,000,000)
per occurrence. This policy shall include coverage for products and completed
operations, severability of interests and cross liability and shall include
contractual liability addressing indemnification under this Agreement. The
policy shall include the Owner as an additional insured.

 

2. Statutory Worker’s Compensation in accordance with all applicable statutory
requirements of the state(s) in which the work is performed, in all state(s)
where employees are domiciled or reside, including Alternate Employers
Endorsement and shall waive insurer’s rights of recovery or subrogation against
the Owner.

 

3. Employer’s Liability Insurance with a limit of One Million Dollars
($1,000,000) each accident, One Million Dollars ($1,000,000) by disease each
employee, and One Million Dollars ($1,000,000) by disease policy limit.

 

4. Automobile Liability Insurance covering all licensed motor vehicles or
snowcraft and all-terrain vehicles, which are owned, non-owned, leased or
operated by the Operator and used in connection with this Agreement with an
inclusive bodily injury, death and property damage limit of One Million Dollars
($1,000,000) per accident. Such insurance shall include a waiver of insurer’s
right of recovery or subrogation against the Owner and shall add the Owner as an
additional insured.

 

5. The Operator shall provide to the Owner on the Effective Date and upon annual
renewal thereafter, evidence of compliance with this exhibit in the form of
certificates of insurance. The amounts of insurance and coverage required in
this section may be satisfied by multiple policies which, when combined
together, provide the total limits of insurance specified.

 

6. Umbrella and/or Excess Liability Insurance written on a “Following Form”
basis and providing coverage excess of operational insurance for Employer’s
Liability, Automobile Liability and Commercial General Liability required under
this exhibit, with a combined single limit of at least Ten Million Dollars
($10,000,000) per occurrence and in aggregate.

 

  EXHIBIT B   Page 1



--------------------------------------------------------------------------------

Owner’s Insurance Requirements. The Owner shall maintain at its sole cost and
expense, on behalf of the Owner, the following insurance:

 

1. Construction Insurance for Systems. For any construction for the Systems that
commences after the Effective Date of this Agreement, commencing with, and
during the term of said construction for the Systems, the Owner shall obtain and
maintain construction-specific insurance in such limits and with such extensions
as would be maintained by reasonable and prudent operators during similar
construction activities, including:

 

  •   Construction Liability Insurance, also known as General Liability
Insurance, with a limit to be reasonably determined by the Owner, but in any
case not less than Thirty Million Dollars ($30,000,000) for each occurrence or
accident, including property damage, bodily injury (including death at any time
resulting therefrom) and personal injuries sustained by any Third Party (other
than, with respect to the Operator, a Third Party that controls or is controlled
by the Operator) because of bodily injury or destruction of property arising
from construction activities. Such coverage shall include Non-owned Automobile
Liability, Contractual Liability and Sudden and Accidental Pollution Liability.
Coverage shall extend to include the Owner, the Operator, contractors and
subcontractors as additional insureds, in connection with the work and shall
waive subrogation against such additional insureds. The policy shall provide for
coverage during the term of construction, and include products and completed
operations coverage following commissioning of the Systems. For purposes of this
paragraph, “control” or “is controlled by” shall mean the possession, whether
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise.

 

  •   Builder’s Risk Insurance The Owner, shall obtain and maintain builder’s
all-risk insurance on a completed value form with “extended coverage” (including
earthquake, flood, collapse, and sinkhole) to the full insurable value of the
work on a replacement costs basis (excepting customary sub-limits and aggregate
sub-limits), in an amount not less than, $74,000,000 with coverage for debris
removal, increased cost of construction, expediting expense, the Operator’s
continuing hire and wage expense (allowing reasonable overheads), concealed
damage 50/50 clause, and pollution clean-up following a loss. Such policy shall
commence on or before the Effective Date and provide coverage for physical
damage to the Systems including, during inland transit, or at an offsite
storage/laydown area, property removed for repair, normal and customary perils
insurable during commissioning and testing. The Owner shall also maintain or
cause to be maintained with respect to the Systems delay-in-start-up insurance
on an “all risk” basis to cover expenses. Any associated delayed-start claims
(or claims to the Owner-furnished property prior to handing over care, custody
and control to the Operator), shall be adjusted directly between the Owner and
insurers of this builder’s all-risk insurance.

 

  EXHIBIT B   Page 2



--------------------------------------------------------------------------------

Coverage shall remain in effect until replaced by permanent property insurance
to be obtained by the Owner. If any damage or loss occurs that is covered by the
builder’s all-risk policy or other property insurance applicable to the work, or
other property at or adjacent to the work site, (a) the Operator shall be
responsible for the payment of deductible amounts under the applicable policy if
the damage or loss is caused by the acts or omissions of the Operator or its
subcontractors (of any tier), not to exceed, in each instance, $100,000; and
(b) the Owner shall be responsible for the payment of all other deductible
amounts.

 

  •   Delay In Completion Coverage – For construction projects commencing after
the Effective Date, Owner shall obtain and maintain Delay in Completion Coverage
in the amount of $20,000,000, covering direct physical loss or damage to the
Systems containing terms, sub-limits and extensions of coverage applicable to
the Systems. This insurance policy will be written on an “all-risk basis”.

 

  •   Any other insurance reasonably determined to be necessary by the Owner.

 

  •   The amounts of insurance and coverage required in this section may be
satisfied by multiple policies which, when combined together, provide the total
limits of insurance specified.

Additional Owner Insurance. The Owner shall maintain at its sole cost and
expense, on behalf of the Owner, the following insurance:

 

  •   Commercial General Liability Insurance with an inclusive bodily injury,
death, and property damage limit to be reasonably determined by the Owner, but
in any case not less than One Million Dollars ($1,000,000) per occurrence. This
policy shall include coverage for products and completed operations,
severability of interests and cross liability and shall include contractual
liability addressing indemnification under this Agreement. The policy shall
include the Operator as named insured and shall waive all rights of subrogation
or recovery against the Operator and the Owner.

 

  •   Statutory Worker’s Compensation in accordance with all applicable
statutory requirements of the state(s) in which the work is performed, in all
state(s) where employees are domiciled or reside, including Alternate Employers
Endorsement and shall waive insurer’s rights of recovery or subrogation against
the Operator.

 

  •   Employer’s Liability Insurance with a limit of One Million Dollars
($1,000,000) each accident, One Million Dollars ($1,000,000) by disease each
employee, and One Million Dollars ($1,000,000) by disease policy limit. Such
insurance shall include a waiver of insurer’s right of recovery or subrogation
against the Operator and shall add the Operator as an alternative employer.

 

  •   Automobile Liability Insurance covering all licensed motor vehicles or
snowcraft and all-terrain vehicles, which are owned, non-owned, leased or
operated by the Owner and used in connection with this Agreement with an
inclusive bodily injury, death and property damage limit of One Million Dollars
($1,000,000) per accident. Such insurance shall include a waiver of insurer’s
right of recovery or subrogation against the Operator and shall add the Operator
as an additional insured.

 

  EXHIBIT B   Page 3



--------------------------------------------------------------------------------

  •   Umbrella and/or Excess Liability Insurance written on a “Following Form”
basis and providing coverage excess of operational insurance for Employer’s
Liability, Worker’s Compensation, Automobile Liability and Commercial General
Liability required under this exhibit, with a combined single maximum limit of
Twenty Five Million Dollars ($25,000,000) per occurrence and in aggregate.

 

  •   Property Insurance with a limit to be determined by the Owner, but in any
case not less than, $147,766,064, with an additional $70,000,000 for Business
Interruption , covering direct physical loss or damage to the Systems containing
terms, sub-limits and extensions of coverage applicable to the Systems. This
insurance policy will be written on an “all-risk basis” form with “extended
coverage” (including earthquake, flood, collapse, and sinkhole) to the full
insurable value of the Systems on a replacement cost basis (excepting customary
sub-limits and aggregate sub-limits).

 

  •   Any other insurance reasonably determined to be necessary by the Owner.

 

  •   The amounts of insurance and coverage required in this section may be
satisfied by multiple policies which, when combined together, provide the total
limits of insurance specified.

Other Insurance Items.

 

2. The insurance maintained pursuant to this exhibit shall: (a) be with
insurance companies authorized to do business in the state(s) where activities
under the Agreement will occur and shall be rated at least A-VII by AM Best or A
by Standard & Poors; (b) be endorsed to show, or shall otherwise contain
language that such insurance will be primary to and not contributory with any
other insurance available to the Operator and the Owner. In the case of
construction activities, any construction insurance obtained and maintained
under this Agreement shall be endorsed to be primary with respect to any other
insurance available to the Owner and the Operator; (c) provide thirty (30) days’
advance notice of cancellation to the Owner and the Operator; and (d) include a
provision that such policy shall survive the default or bankruptcy of the
insured for claims arising out of an event before such default or bankruptcy.

 

3. In the event that any insurance described within this exhibit other than
insurance required by Applicable Law, shall, in the reasonable opinion of the
Party obligated to obtain and maintain such insurance, be unavailable on
commercially reasonable terms, then the such Party shall promptly notify the
other Party; however, the Parties will remain obligated to maintain such
insurance up to the level, if any, at which such insurance can be maintained on
commercially reasonable terms in the commercial insurance market for systems
similar to the Systems.

 

4. Each Party shall ensure that the insurance required to be obtain and maintain
by such Party hereunder be obtained on, and shall include terms and conditions
which are, in such Party’s reasonable opinion, the best available from the
marketplace on reasonable terms and ordinary or appropriate.

 

  EXHIBIT B   Page 4



--------------------------------------------------------------------------------

5. If the Operator makes any payments with respect to any losses, damages,
claims or liabilities arising out of this Agreement which are covered by
insurance policies maintained by the Owner hereunder with the approval of the
insurers thereof such payments shall be reimbursed by the Owner to the Operator.

 

6. The Operator and the Owner shall cooperate and shall provide each other with
such assistance and materials as is required to support the placement of
insurance and to substantiate such damages or losses for the purposes of claim
recoveries sought under insurance coverage required by this exhibit.

 

7. All of the Operator’s coverages shall stipulate that the Operator’s insurance
will be primary to and non-contributory with any other insurance carried by the
Owner. Similarly, all of the Owner’s coverage shall stipulate that the Owner’s
insurance will be primary to and non-contributory with any other insurance
carried by the Operator. Each policy insuring against liability to third parties
shall contain a severability of interests or cross liability provision where
applicable.

 

8. Any insurance carried hereunder that is written to cover more than one
insured, shall provide that all terms, conditions, insuring agreements and
endorsements, shall operate in the same manner as if there were a separate
policy covering such insured.

 

9. Before permitting any subcontractors to perform any work with respect to the
Systems, the Operator shall obtain a certificate of insurance from each such
subcontractor evidencing that such subcontractor has obtained the required
insurance. The Operator shall be responsible for ensuring that policies of
subcontractors insurance name the Owner as an additional insured. The Operator
shall be responsible for ensuring that all policies of subcontractors’ insurance
include a waiver of any right of subrogation of the insurers thereunder against
the Owner.

 

  EXHIBIT B   Page 5